                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


SODERHOLM SALES AND LEASING,         CIV. NO. 19-00160 LEK-KJM
INC.,

                  Plaintiff,

     vs.

BYD MOTORS INC., JOHN DOES 1-10,
JANE DOES 1-10, DOE
CORPORATIONS 1-10, DOE ENTITIES
1-10,

                  Defendants.


           ORDER GRANTING IN PART AND DENYING IN PART
          DEFENDANT’S MOTION TO DISMISS COUNT V OF THE
  FIRST AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(6)

           Before the Court is Defendant BYD Motors Inc.’s

(“BYD”) Motion to Dismiss Count V of the First Amended Complaint

Pursuant to Fed. R. Civ. P. 12(b)(6) (“Motion”), filed on

June 21, 2019.1   [Dkt. no. 22.]   Plaintiff Soderholm Sales and

Leasing, Inc. (“Soderholm”) filed its memorandum in opposition

on July 12, 2019, and BYD filed its reply on July 19, 2019.

[Dkt. nos. 24, 26.]    This matter came on for hearing on

August 2, 2019.    On August 30, 2019, an entering order was

issued informing the parties of the Court’s rulings on the



     1 BYD Motors Inc. is now known as BYD Motors LLC.      [Mem. in
Supp. of Motion at 2.]
Motion.   [Dkt. no. 30.]   The instant Order supersedes that

entering order.   For the reasons set forth below, the Motion is

hereby granted, insofar as Count V is dismissed, and the Motion

is hereby denied, insofar as the dismissal is without prejudice.

                             BACKGROUND

           Soderholm filed its original Complaint in state court

on February 28, 2019, and, on March 29, 2019, BYD removed the

action based on diversity jurisdiction.   [Notice of Removal

(dkt. no. 1) at ¶ 5; id., Exh. 1 at 2-16 (Complaint).]

           Pursuant to the parties’ stipulation, approved by the

Court on June 5, 2019, Soderholm filed its First Amended

Complaint on June 7, 2016.   [Dkt. nos. 19, 20.]   According to

the First Amended Complaint, BYD manufactures buses and is a

licensed manufacturer under Hawaii’s Motor Vehicle Industry

Licensing Act (“MVILA”), Haw. Rev. Stat. Chapter 437.    [Id. at

¶ 7.]   However, Soderholm alleges BYD is not licensed under the

MVILA to conduct sales in Hawai`i.    See, e.g., id. at ¶ 35.

Under the Sales and Service Agreement, effective January 1,

2016, between Soderholm and BYD (“Agreement”), Soderholm was

BYD’s authorized Sales and Service Organization for the State of

Hawai`i and other Pacific Islands.    [Id. at ¶ 8.]

           Soderholm alleges it has: undertaken significant

marketing and sales efforts on BYD’s behalf; and spent

substantial amounts of time doing pick up, drop off, and repairs

                                  2
of BYD buses, as well as training, when BYD was unable to do so.

[Id. at ¶¶ 9-13.]    Soderholm alleges BYD has not provided it

with adequate sales and service support, and this has caused

Soderholm’s established customers to purchase similar buses from

BYD’s competitors.   [Id. at ¶ 14.]   In addition, Soderholm spent

substantial amounts of time preparing a bid proposal for BYD

tram/trailers to be sold for use at the Honolulu International

Airport (“Airport Project”), but BYD later decided not to submit

a bid through Soderholm.    [Id. at ¶¶ 15-16.]   According to

Soderholm, BYD has competed against it by: submitting its own

bid for the Airport Project; [id. at ¶ 47;] and dealing directly

with customers to whom Soderholm had been trying sell BYD’s

buses, [id. at ¶¶ 31-33].   Soderholm alleges these actions

violated the licensing provision of the Agreement and the MVILA.

[Id. at ¶ 34.]   Soderholm also alleges BYD has attempted to

terminate the Agreement, in violation of the termination

provisions of the Agreement and in violation of the relevant

provisions of the MVILA.    [Id. at ¶¶ 17-22, 38-41.]

          The First Amended Complaint alleges the following

claims: 1) the cancellation of the Agreement violated the MVILA

(“Count I”); 2) BYD’s conduct related to its attempt to

terminate the Agreement constitutes bad faith, in violation of

Haw. Rev. Stat. § 437-28(a)(21)(C) and § 437-58(g) (“Count II”);

3) BYD’s sales efforts that violate the licensing provision of

                                  3
the Agreement also violate the MVILA (“Count III”); 4) a

misrepresentation claim based upon BYD’s representation to

industry members that BYD has terminated the Agreement

(“Count IV”); 5) constructive fraud (“Count V”); 6) a claim for

injunctive relief, pursuant to Haw. Rev. Stat. § 437-36

(“Count VI”); and 7) a claim seeking the imposition of a

constructive trust (“Count VII”).

          Only Count V is at issue in the instant Motion.    BYD

argues Count V fails to state a claim upon which relief can be

granted and should be dismissed with prejudice.

                             DISCUSSION

          At the outset, it is noted that the Fed. R. Civ.

P. 9(b) heightened pleading standard applies to constructive

fraud claims.   Depot, Inc. v. Caring for Montanans, Inc., 915

F.3d 643, 668 (9th Cir. 2019), cert. petition filed (U.S.

July 15, 2019).    Thus, in order to survive a motion to dismiss,

Count V must satisfy the Rule 9(b) standard.   See generally id.

at 668 & n.17 (discussing the Rule 9(b) pleading requirements).

I.   Whether Count V Should Be Dismissed

          This district court has stated:

          Constructive fraud arises from a breach of duty
          by one in a confidential or fiduciary
          relationship. Scholes v. Kawaguchi, –– P.3d --,
          –––, 2017 WL 4251611, *6 (Haw. App. Sept. 26,
          2017).

                  . . . .

                                  4
               Constructive fraud has been defined by the
          Hawaii Intermediate Court of Appeals as an act
          done or omitted which is construed as a fraud
          because of its detrimental effect upon public
          interests and public or private confidence, even
          though the act is not done or omitted with an
          actual design to perpetrate actual fraud or
          injury. Yoneji v. Yoneji, 354 P.3d 1160, 1167-68
          (Haw. App. 2015) (see Wolfer v. Mut. Life Ins.
          Co. of New York, 3 Haw. App. 65, 641 P.2d 1349,
          1357 (Haw. App. 1982) (J. Kanbara, dissenting)).

               Constructive fraud requires a breach of a
          fiduciary or confidential relationship. Honolulu
          Fed. Sav. And Loan Ass’n v. Murphy, 7 Haw. App.
          196, 753 P.2d 807, 811 n.6 (Haw. App. 1988)
          (citing Silva v. Bisbee, 2 Haw. App. 188, 628
          P.2d 214, 216 (Haw. App. 1981)).

Tilley v. Bank of New York Mellon, Civil No. 17-00524 HG-RLP,

2018 WL 1415171, at *8 (D. Hawai`i Mar. 21, 2018), appeal

dismissed, No. 18-15733, 2018 WL 5269236 (9th Cir. July 30,

2018).

          Article IX, § A of the parties’ Agreement states:

          This Agreement does not make either party the
          agent or legal representative of the other for
          any purpose whatsoever, nor does it grant either
          party any authority to assume or to create any
          obligation on behalf of or in the name of the
          other. Neither party owes the other any
          fiduciary obligation.

[Motion, Exh. A (Agreement) at 14 (emphasis added).2]   Thus, to

the extent that Count V is based upon an alleged fiduciary


     2 The Agreement can be considered, even though it was not
attached to the First Amended Complaint, because: the First
Amended Complaint refers extensively to the Agreement; the
                                             (. . . continued)
                                5
relationship, it fails to state a plausible constructive fraud

claim.   See Scholes v. Kawaguchi, 142 Hawai`i 360, 366, 419 P.3d

1029, 1035 (Ct. App. 2017) (quoting Aames Funding Corp. v.

Mores, 107 Hawai`i 95, 104, 110 P.3d 1042, 1051 (2005));

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007))).

           Soderholm argues Count V pleads a plausible

constructive fraud claim based on the violation of a

confidential relationship between Soderholm and BYD.     See First

Amended Complaint at ¶ 44.    However,:

           Hawaii courts have limited “confidential
           relationships” to relationships between family
           members or close personal friends. Scholes, 2017
           WL 4251611, *6-*8 (Haw. App. Sept. 26, 2017);
           Small v. Badenhop, 67 Haw. 626, 701 P.2d 647,
           653-54 (Haw. 1985); Lee v. Wong, 57 Haw. 137, 552
           P.2d 635, 638-39 (Haw. 1976) (explaining a
           confidential relationship exists because of a
           family relationship); Keanu v. Kamanoulu, 20 Haw.
           96, 99-100 (Haw. Terr. 1910) (finding fraud in a



Agreement forms the basis of many of Soderholm’s claims; and
Soderholm has not contested the authenticity of the version of
the Agreement attached to the Motion. See Khoja v. Orexigen
Therapeutics, Inc., 899 F.3d 988, 998, 1002 (9th Cir. 2018)
(discussing when documents are incorporated by reference into
the complaint and can therefore be considered without converting
a motion to dismiss into a motion for summary judgment); First
Amended Complaint at ¶¶ 8, 17-18, 21-22, 26-27, 32, 38-39, 41,
44, 48-49, 53-54, 56 (referring to the Agreement).
                                  6
           land transaction involving a confidential
           relationship between a daughter and her parents).

                A mortgagor and a mortgagee are not in a
           relationship akin to an attorney-client or a
           broker-client relationship. Nor do they have a
           confidential relationship. Rather, a mortgagor
           and mortgagee are in a contractual relationship
           that is not fiduciary in nature. See Ramos v.
           Chase Home Finance, 810 F. Supp. 2d 1125, 1140
           (D. Haw. 2011).

Tilley, 2018 WL 1415171, at *9.   Soderholm and BYD are neither

family members nor close friends.     See Scholes, 142 Hawai`i at

366-67, 419 P.3d at 1035-36.   Further, the First Amended

Complaint does not contain sufficient factual allegations to

support a reasonable inference that Soderholm and BYD have a

type of confidential relationship, other than family or close

friends.   See Iqbal, 556 U.S. at 678 (“A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” (citing

Twombly, 550 U.S. at 556)).    The First Amended Complaint merely

indicates that Soderholm and BYD have “a contractual

relationship that is not fiduciary in nature.”    See Tilley, 2018

WL 1415171, at *9.

           The factual allegations supporting Soderholm’s

position that it has a confidential relationship with BYD are

insufficient to meet the Twombly/Iqbal pleading standard, and



                                  7
therefore they also fail to meet the Rule 9(b) heightened

pleading standard.    Count V must be dismissed.

II.   Whether the Dismissal Should Be with Prejudice

             “Dismissal with prejudice and without leave to amend

is not appropriate unless it is clear . . . that the complaint

could not be saved by amendment.”      Hoang v. Bank of Am., N.A.,

910 F.3d 1096, 1102 (9th Cir. 2018) (citation and quotation

marks omitted).    To the extent that Soderholm’s constructive

fraud claim is based upon an alleged fiduciary relationship, the

claim cannot be saved by amendment, in light of the express

language of the Agreement.    However, it is arguably possible for

Soderholm to plead additional factual allegations to support its

position that there is a confidential relationship.     The

dismissal of Count V must therefore be without prejudice.

                              CONCLUSION

             On the basis of the foregoing, BYD’s Motion to Dismiss

Count V of the First Amended Complaint Pursuant to Fed. R. Civ.

P. 12(b)(6), filed June 21, 2019, is HEREBY GRANTED IN PART AND

DENIED IN PART.    The Motion is GRANTED insofar as Count V is

DISMISSED.    The Motion is DENIED insofar as the dismissal is

WITHOUT PREJUDICE.

             If Soderholm wishes to amend Count V, Soderholm is

ORDERED to file a second amended complaint by October 21, 2019.

If Soderholm files a second amended complaint, BYD’s answer, or

                                   8
other response, will be due in the normal course.    Soderholm is

CAUTIONED that, if it does not file a second amended complaint

by October 21, 2019, Count V will be dismissed with prejudice.

If Soderholm does not file a second amended complaint by

October 21, 2019, BYD’s answer to the remaining counts in the

First Amended Complaint must be filed by November 12, 2019.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, September 30, 2019.




SODERHOLM SALES AND LEASING, INC. VS.   BYD MOTORS INC.; CV 19-
00160 LEK-KJM; ORDER GRANTING IN PART   AND DENYING IN PART
DEFENDANT'S MOTION TO DISMISS COUNT V   OF THE FIRST AMENDED
COMPLAINT PURSUANT TO FED. R. CIV. P.   12(B)(6)




                                9
